Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 7







Stanley Moline, 		Appellant



v.



Workforce Safety and Insurance, 		Appellee



and



Wyoming Casing Service, Inc.,		Respondent







No. 20160275







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Steven L. Latham, P.O. Box 2056, Bismarck, N.D. 58502-2056, for appellant; submitted on brief.



Jacqueline S. Anderson, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

Moline v. Workforce Safety and Insurance

No. 20160275



Per Curiam.

[¶1]	Stanley Moline appeals from a district court judgment affirming an administrative law judge’s order affirming the termination of his disability benefits.  Moline argues the administrative law judge erred in finding he was not justified in refusing a transitional job offer from his employer.  A preponderance of the evidence supports the administrative law judge’s decision that Moline was not entitled to temporary disability benefits because he voluntarily limited his income without justification.  We summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(5). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte